                          Case 21-10474-MFW                 Doc 664        Filed 08/23/21          Page 1 of 5



                                       UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF DELAWARE



In Re. Alamo Drafthouse Cinemas, LLC                                §                  Case No. 21-10475
                                                                    §
                                                                    §                  Lead Case No. 21-10474
                      Debtor(s)                                     §
                                                                                           Jointly Administered

Monthly Operating Report                                                                                                  Chapter 11

Reporting Period Ended: 08/05/2021                                                       Petition Date: 03/03/2021

Months Pending: 5                                                                        Industry Classification:    5    1   2   1

Reporting Method:                              Accrual Basis                      Cash Basis

Debtor's Full-Time Employees (current):                                          158

Debtor's Full-Time Employees (as of date of order for relief):                   312



Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

        Statement of cash receipts and disbursements
        Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
        Statement of operations (profit or loss statement)
        Accounts receivable aging
        Postpetition liabilities aging
        Statement of capital assets
        Schedule of payments to professionals
        Schedule of payments to insiders
        All bank statements and bank reconciliations for the reporting period
        Description of the assets sold or transferred and the terms of the sale or transfer




/s/ Betsy Feldman                                                            Betsy Feldman
Signature of Responsible Party                                               Printed Name of Responsible Party
08/23/2021
                                                                             Rodney Square, 1000 North King Street, Wilmington,
Date
                                                                             DE 19801
                                                                             Address



STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.

UST Form 11-MOR (06/07/2021)                                        1
                              Case 21-10474-MFW                Doc 664           Filed 08/23/21   Page 2 of 5
Debtor's Name Alamo Drafthouse Cinemas, LLC                                                              Case No. 21-10475


Part 1: Cash Receipts and Disbursements                                                   Current Month           Cumulative

a.   Cash balance beginning of month                                                               $2,983,439
b.   Total receipts (net of transfers between accounts)                                                     $0               $19,680,660
c.   Total disbursements (net of transfers between accounts)                                         $50,230                 $11,461,257
d.   Cash balance end of month (a+b-c)                                                             $2,933,209
e.   Disbursements made by third party for the benefit of the estate                                        $0                       $0
f.   Total disbursements for quarterly fee calculation (c+e)                                         $50,230                 $11,461,257
Part 2: Asset and Liability Status                                                        Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                             $0
b.   Accounts receivable over 90 days outstanding (net of allowance)                                        $0
c.   Inventory       ( Book        Market      Other      (attach explanation))                             $0
d    Total current assets                                                                         $80,327,806
e.   Total assets                                                                                 $80,327,806
f.   Postpetition payables (excluding taxes)                                                        $495,972
g.   Postpetition payables past due (excluding taxes)                                                       $0
h.   Postpetition taxes payable                                                                      $-12,821
i.   Postpetition taxes past due                                                                            $0
j.   Total postpetition debt (f+h)                                                                  $483,151
k.   Prepetition secured debt                                                                               $0
l.   Prepetition priority debt                                                                              $0
m. Prepetition unsecured debt                                                                      $2,206,306
n.   Total liabilities (debt) (j+k+l+m)                                                            $2,689,457
o.   Ending equity/net worth (e-n)                                                                $77,638,349

Part 3: Assets Sold or Transferred                                                       Current Month           Cumulative


a.   Total cash sales price for assets sold/transferred outside the ordinary
     course of business                                                                                     $0               $60,000,000
b.   Total payments to third parties incident to assets being sold/transferred
     outside the ordinary course of business                                                                $0                       $0
c.   Net cash proceeds from assets sold/transferred outside the ordinary
     course of business (a-b)                                                                               $0               $60,000,000

Part 4: Income Statement (Statement of Operations)                                       Current Month           Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                                       $0
b.   Cost of goods sold (inclusive of depreciation, if applicable)                                          $0
c.   Gross profit (a-b)                                                                                     $0
d.   Selling expenses                                                                                       $0
e.   General and administrative expenses                                                                    $0
f.   Other expenses                                                                                         $0
g.   Depreciation and/or amortization (not included in 4b)                                                  $0
h.   Interest                                                                                               $0
i.   Taxes (local, state, and federal)                                                                      $0
j.   Reorganization items                                                                            $97,847
k.   Profit (loss)                                                                                   $-97,847            $121,247,531


UST Form 11-MOR (06/07/2021)                                           2
                            Case 21-10474-MFW                     Doc 664           Filed 08/23/21        Page 3 of 5
Debtor's Name Alamo Drafthouse Cinemas, LLC                                                                      Case No. 21-10475

Part 5: Professional Fees and Expenses

                                                                                    Approved        Approved        Paid Current       Paid
                                                                                  Current Month    Cumulative          Month         Cumulative
a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total          $1,841,053      $5,180,528        $1,793,370      $4,739,814
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     Young Conaway Stargatt & TayLead Counsel                                $440,408      $1,256,798           $352,725     $1,007,692
         ii    Portage Point Partners, LLC         Financial Professional                    $0        $915,569                $0       $732,455
         iii   Epiq Corporate Restructuring L Other                                          $0        $305,624                $0       $297,130
         iv    Houlihan Lokey Capital, Inc         Financial Professional            $1,400,645      $1,602,537        $1,440,645      $1,602,537
         v     Keen-Summit Capital Partners LOther                                           $0      $1,100,000                $0      $1,100,000

                                                                                    Approved        Approved        Paid Current       Paid
                                                                                  Current Month    Cumulative          Month         Cumulative
b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total               $0        $151,794                $0       $151,794
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     Alston & Bird LLP                   Other                                     $0         $70,850                $0        $70,850
         ii    Arnall Golden Gregory LLP           Other                                     $0         $15,238                $0        $15,238
         iii   Davidoff Hutcher & Citron LLPOther                                            $0                $0              $0             $0
         iv    Fisher & Phillips LLP               Other                                     $0         $11,686                $0        $11,686
         v     Haynes & Boone LLP                  Other                                     $0         $11,249                $0        $11,249
         vi    Kane Russell Coleman & LoganOther                                             $0              $221              $0           $221
         vii   KC Branch Firm PC                   Other                                     $0                $0              $0             $0
         viii Moye White LLP                       Other                                     $0                $0              $0             $0
         ix    Pirkey Barber LLP                   Other                                     $0              $508              $0           $508
         x     RSM US LLP                          Financial Professional                    $0         $25,000                $0        $25,000
         xi    Runco & Proffitt                    Other                                     $0         $14,161                $0        $14,161
         xii   Schwabe, Williamson & Wyatt, Other                                            $0              $756              $0           $756
         xiii Forrestor & Worth, PLLC              Other                                     $0          $2,125                $0         $2,125
c.       All professional fees and expenses (debtor & committees)                    $1,841,053      $5,535,828       $1,793,370      $5,054,781

Part 6: Postpetition Taxes                                                                         Current Month               Cumulative

a.   Postpetition income taxes accrued (local, state, and federal)                                                   $0                        $0
b.   Postpetition income taxes paid (local, state, and federal)                                                      $0                        $0
c.   Postpetition employer payroll taxes accrued                                                                $50,549                  $446,033
d.   Postpetition employer payroll taxes paid                                                                   $50,166                  $435,126
e.   Postpetition property taxes paid                                                                                $0                        $0
f.   Postpetition other taxes accrued (local, state, and federal)                                                    $0                        $0
g.   Postpetition other taxes paid (local, state, and federal)                                                       $0                   $12,949

Part 7: Questionnaire - During this reporting period:

a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  Yes        No
b.   Were any payments made outside the ordinary course of business                          Yes        No
     without court approval? (if yes, see Instructions)

UST Form 11-MOR (06/07/2021)                                                  3
                           Case 21-10474-MFW                   Doc 664       Filed 08/23/21     Page 4 of 5
Debtor's Name Alamo Drafthouse Cinemas, LLC                                                          Case No. 21-10475


c.   Were any payments made to or on behalf of insiders?                            Yes        No
d.   Are you current on postpetition tax return filings?                            Yes        No
e.   Are you current on postpetition estimated tax payments?                        Yes        No
f.   Were all trust fund taxes remitted on a current basis?                         Yes        No
g.   Was there any postpetition borrowing, other than trade credit?                 Yes        No
     (if yes, see Instructions)
h.   Were all payments made to or on behalf of professionals approved by            Yes        No     N/A
     the court?
i.   Do you have:           Worker's compensation insurance?                        Yes        No
                                 If yes, are your premiums current?                 Yes        No     N/A      (if no, see Instructions)
                            Casualty/property insurance?                            Yes        No
                                 If yes, are your premiums current?                 Yes        No     N/A      (if no, see Instructions)
                            General liability insurance?                            Yes        No
                                 If yes, are your premiums current?                 Yes        No     N/A      (if no, see Instructions)
j.   Has a plan of reorganization been filed with the court?                        Yes        No
k.   Has a disclosure statement been filed with the court?                          Yes        No
l.   Are you current with quarterly U.S. Trustee fees as                            Yes        No
     set forth under 28 U.S.C. § 1930?

Part 8: Individual Chapter 11 Debtors (Only)

a.   Gross income (receipts) from salary and wages                                                        $0
b.   Gross income (receipts) from self-employment                                                         $0
c.   Gross income from all other sources                                                                  $0
d.   Total income in the reporting period (a+b+c)                                                         $0
e.   Payroll deductions                                                                                   $0
f.   Self-employment related expenses                                                                     $0
g.   Living expenses                                                                                      $0
h.   All other expenses                                                                                   $0
i.   Total expenses in the reporting period (e+f+g+h)                                                     $0
j.   Difference between total income and total expenses (d-i)                                             $0
k.   List the total amount of all postpetition debts that are past due                                    $0
l. Are you required to pay any Domestic Support Obligations as defined by 11       Yes    No
   U.S.C § 101(14A)?
m. If yes, have you made all Domestic Support Obligation payments?                 Yes    No        N/A




UST Form 11-MOR (06/07/2021)                                             4
                                 Case 21-10474-MFW      Doc 664        Filed 08/23/21             Page 5 of 5
Debtor's Name Alamo Drafthouse Cinemas, LLC                                                            Case No. 21-10475


                                                     Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C.
§§ 704, 1106, and 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a chapter 11 debtor's progress
through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is
being prosecuted in good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information
is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, tribal, or foreign
law enforcement agency when the information indicates a violation or potential violation of law. Other disclosures may be
made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the
Executive Office for United States Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated
Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
conversion of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report on behalf of the
estate.


/s/ Michael Foreman                                                      Michael Foreman
Signature of Responsible Party                                           Printed Name of Responsible Party

Independent Manager                                                      08/23/2021
Title                                                                    Date




UST Form 11-MOR (06/07/2021)                                     5
